Citation Nr: 1020422	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-25 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from January 1955 to 
December 1956.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2008 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant requested a hearing before a member of the 
Board in his August 2008 substantive appeal, VA Form 9.  He 
subsequently, in September 2008, withdrew his request for a 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for hearing loss 
disability and tinnitus.  Service records are unavailable and 
presumed destroyed in a fire at the National Personnel 
Records Center.  The appellant's service records are 
unavailable through no fault of his own.  As such, VA has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule 
where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

Report of VA audiological examination dated June 2007 shows 
hearing loss disability as defined by 38 C.F.R. § 3.385 and 
tinnitus.  History of noise exposure in service was noted.  
The appellant stated that he drove a truck with a 90 mm gun 
in service without ear protection.  He also stated that he 
had constant high pitched tinnitus for at least 30 years.

In a June 2007 statement, the appellant reported noises 
exposure from service duties and firing 90 mm guns during 
service for training purposes.  He stated that he had hearing 
tests in 1959.

The appellant and his spouse report hearing difficulty since 
service or soon after service.  The appellant further reports 
noise exposure in service.  The appellant is competent to 
report hearing problems to include decreased hearing acuity 
and ringing in the ears.  Layno v. Brown, 6 Vet.App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 
(1995).  The Board acknowledges that lay assertions may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Additionally, the appellant appears credible.  His history of 
firing 90 mm guns is consistent in the record.

In view of competent and credible evidence of noise exposure 
in service and recent VA findings for a hearing loss 
disability and tinnitus, remand for a VA medical opinion is 
warranted.  A VA medical opinion is necessary to ascertain 
whether any current hearing disability is related to the 
report of noise exposure in service.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (the threshold is low when considering whether 
there is an indication that a disability or persistent or 
recurring symptoms of a disability may be associated with the 
Veteran's service); Duenas v. Principi, 18 Vet. App. 512 
(2004) (The Court held that an examination must be conducted 
where the record before the Secretary (1) contains competent 
evidence that the Veteran has persistent or recurrent 
symptoms of disease and (2) indicates that those symptoms may 
be associated with his active military service).

Lastly, the Board notes that the appellant reports having 
received a hearing test through a government program in 
1959-it is unclear whether a record was maintained and, if 
so, whether the record is in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c) (reasonable 
efforts must be made to obtain records in Federal custody).  
The appellant should provide VA with a copy of any hearing 
test results or alternatively additional information to 
assist VA with procuring the records on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request that the 
appellant provide VA with a copy of any 
hearing test results from his 1959 hearing 
test, or alternatively provide VA with 
additional information to enable VA to 
procure the records on his behalf.  If the 
appellant cannot provide sufficient 
information to allow VA to obtain the 
hearing test on his behalf, this should be 
indicated in record.

2.  The appellant should be scheduled for 
a VA audiological examination to ascertain 
whether any currently shown hearing loss 
disability and/or tinnitus is related to 
history of noise exposure in service.  The 
examiner should indicate whether it is 
likely, as likely as not, or unlikely that 
hearing loss disability and/or tinnitus 
were caused by the reported noise exposure 
in service.  A complete rationale is 
required for all opinions.  The claims 
folder must be available for review.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


